Case: 18-20178      Document: 00514859240        Page: 1     Date Filed: 03/04/2019




          IN THE UNITED STATES COURT OF APPEALS
                   FOR THE FIFTH CIRCUIT
                                                                        United States Court of Appeals
                                                                                 Fifth Circuit


                                    No. 18-20178                               FILED
                                                                           March 4, 2019
                                 Conference Calendar
                                                                          Lyle W. Cayce
                                                                               Clerk



UNITED STATES OF AMERICA,

                                                Plaintiff−Appellee,

versus

FELIPE ALVINO DE LA CRUZ, Also Known as Jesus Contreras-Almazan,

                                                Defendant−Appellant.




                   Appeal from the United States District Court
                        for the Southern District of Texas
                                No. 4:17-CR-521-1




Before HIGGINBOTHAM, SMITH, and HAYNES, Circuit Judges.
PER CURIAM: *

      The Federal Public Defender appointed to represent Felipe Alvino De La



      * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in
5TH CIR. R. 47.5.4.
    Case: 18-20178     Document: 00514859240    Page: 2   Date Filed: 03/04/2019


                                 No. 18-20178

Cruz has moved for leave to withdraw and has filed a brief per Anders v. Cali-
fornia, 386 U.S. 738 (1967), and United States v. Flores, 632 F.3d 229 (5th Cir.
2011). Alvino De La Cruz has filed a response. The record is not sufficiently
developed to allow us to make a fair evaluation of Alvino De La Cruz’s claims
of ineffective assistance of counsel; we therefore decline to consider the claims
without prejudice to collateral review. See United States v. Isgar, 739 F.3d 829,
841 (5th Cir. 2014).

      We have reviewed counsel’s brief, relevant portions of the record, and
Alvino De La Cruz’s response. We concur with counsel’s assessment that the
appeal presents no nonfrivolous issue for appellate review. Accordingly, the
motion for leave to withdraw is GRANTED, counsel is excused from further
responsibilities herein, and the appeal is DISMISSED. See 5TH CIR. R. 42.2.




                                       2